Citation Nr: 0012943	
Decision Date: 05/04/00    Archive Date: 05/22/00

DOCKET NO.  97-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities was denied.

This claim was previously before the Board in October 1998, 
at which time it was remanded for additional evidentiary 
development.  The development specified in that remand has 
been completed, and the claim now returns to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of: 
chronic lumbosacral strain, status post laminectomy and 
fusion, evaluated as 60 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss of the 
left ear and burn scar on the left hand, each evaluated as 
noncompensably disabling.  The combined rating for the 
veteran's service-connected disabilities is 60 percent.

2.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The grant of a total disability rating based upon individual 
unemployability is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities consist of: 
chronic lumbosacral strain, status post laminectomy and 
fusion, evaluated as 60 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss of the 
left ear and burn scar on the left hand, each evaluated as 
noncompensably disabling.  The combined rating for the 
veteran's service-connected disabilities is 60 percent.
He maintains that he is unable to work as a result of his 
service connected disabilities.  

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

A VA medical record dated in December 1996 showed that the 
veteran was known to have medical problems including: 
coronary artery disease, a history of syncope and transient 
ischemic attack, cardiac arrhythmia, chronic obstructive 
pulmonary disease (COPD), a hearing deficit requiring a 
hearing aid and hyperlipidemia.  The record indicated that 
the veteran had occasional chest pain and exertional 
shortness of breath.  Following a cardiac examination, the 
veteran's condition was assessed as stable.  

In August 1998, the veteran was seen for a hearing 
consultation.  He reported that he used a left ear hearing 
aid and that he needed new batteries for it.  There was no 
audiological evaluation conducted at that time, but the most 
recent evaluation conducted in 1995 revealed that the 
veteran's hearing of the left ear was 40 decibels at 1000 
hertz and 75 to 80 decibels at 2000, 3000, and 4,000 hertz.  
The veteran's hearing loss was described as mild to severe at 
500-3000 hertz.  An audiological evaluation conducted in 
April 1993 revealed that a pure tone threshold average of 
56.3 in the 1000, 2000, 3000, and 4,000 hertz ranges and 
revealed that speech recognition in the left ear was 62 
percent.

The Board remanded this case in October 1998 so that addition 
VA examination of the veteran could be completed.  At the 
discretion of the RO, a VA social and industrial survey was 
also to be done.

A VA social and industrial survey was conducted in March 
1999.  The veteran reported that he retired in 1963 due to 
heart problems.  He indicated that he slept on a recliner 
because it is too painful for him to lay flat on his back.  
He stated that he could drive if he could park close to where 
he was going.  He also reported that he could walk 200 feet 
to the mailbox and back at a slow pace, when his back was not 
acting up.  He stated that his back acted up once a week 
during the spring and summer and more often in the winter.  
It was noted that he could not bend down to pick up anything.  

A VA examination of the spine was conducted in April 1999.  
The veteran complained of continual pain and stiffness, 
particularly problematic in the morning and with increased 
use.  He reported that he fatigued easily and had virtually 
no endurance.  It was noted that a cane was necessary for 
ambulation and stability.  The veteran estimated that the 
longest that he could ambulate was 200 yards with  cane.  The 
veteran reported that he retired in 1963, due to heart-
related conditions.  It was noted that he as physically 
unable to ambulate long distances and was unable to sleep in 
a bed due to back pain.  

Physical examination revealed that the veteran was unable to 
ambulate, and that gait was slow with stiff movement.  It was 
noted that he used a wheelchair for long distances.  Testing 
revealed painful limited motion.  X-ray films showed 
hypertrophic spondylosis of the lumbar spine, as well as 
moderate narrowing of L3-4 and severe narrowing of L4-5 and 
L5-S1.  A diagnosis of osteoarthritis status post old fusion 
of the lumbar spine at L5-S1, was made.  With respect to 
employability, the examiner opined that the spine would 
certainly play a small part as far as the type of employment, 
and that the veteran's age, peripheral vascular disease with 
substantial neuropathy, and overwhelming cardiac disease 
would deter employment.  

A VA psychological examination was conducted in June 1999.  
At that time the veteran was 81 years old.  It was noted that 
he was in a wheelchair, had difficulty hearing and had poor 
visions due to cataracts.  It was reported that the veteran 
had a number of chronic medical problems (feet, back, lack of 
hearing and cataracts) that greatly restricted his lifestyle.  
The examiner indicated that the veteran was not able to bend, 
get up, or move about well due to his back, feet and heart 
conditions and that the veteran had fallen and injured 
himself in the past.  It was noted that he relied on 
neighbors and family members to clean his home, shop for him, 
meet his needs and take him places.  The veteran reported 
that he slept on a recliner, but only for about an hour at a 
time due to painful back problems.  

The examiner concluded that the veteran had a number of 
medical problems which greatly interfered with his 
functioning and his ability to participate in life.  It was 
commented that the results of the testing and clinical 
interview provided evidence that the veteran might have 
neuropsychological problems in addition to his medical 
problems which would indicate that he was unemployable.  
Diagnoses of sleep disorder due to medical condition and rule 
out organic brain syndrome were made.  Difficulty with 
ambulating, hearing and vision were also noted.  

The veteran also underwent a VA neuropsychological evaluation 
in June 1999.  The report indicated that the veteran had an 
eighth grade education and mentioned that he had previously 
worked as a store manager, auto mechanic, and real estate 
agent.  It was noted that the veteran's medical conditions 
included coronary artery disease, status post myocardial 
infarction, COPD, diabetes with neurological manifestations, 
hyperlipidemia and severe hearing impairment.  Upon 
examination, the veteran arrived in a wheelchair, but was 
able to stand and transfer with minor assistance and the use 
of a cane.  It was commented that his hearing was very poor 
and that it was necessary to speak loudly when presenting 
questions and instructions.  The examiner indicated that the 
testing results were considered age-appropriate.

A VA examination of the spine was conducted in December 1999.  
The examiner reported that the veteran used a cane as well as 
regular pain medications, and indicated that he was very much 
limited in activities and stayed at home for the most part.  
It was noted that a contributing factor was his heart 
problems.  It was reported that the veteran was able to drive 
and occasionally go to the grocery store.  The report 
indicated that the veteran had constant pain, decreased by 
pain medication.  It was noted that he could not sleep in a 
bed due to pain and slept in a recliner to sleep at a level 
of 45 degrees.  The examiner indicated that the veteran had a 
hearing impairment and wore hearing aids which apparently did 
not work well.  The examiner indicated that partially due to 
the veteran's hearing impairment, the examination was not 
able to be completed.  

Pertinent Law and Regulations

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  The court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Appeals for the Federal Circuit held 
that "a well grounded claim is a plausible claim, one that 
appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden under § 5107(a)."  
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997).

The Board believes that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) in 
that it is plausible and appears to be meritorious on its 
own.  See also Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992)

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107(a). 
The Board finds that the statutory duty of the VA to assist 
the veteran in the development of his claim has been 
fulfilled.  In particular, the Board's October 1998 remand 
and subsequent development undertaken by the RO, detailed 
above, have served to provide evidence which allows the Board 
to render a fully informed decision in this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

At the outset of its discussion, the Board notes that the 
veteran is 82 years of age, has not worked in many years, and 
as indicated above, has numerous non service-connected 
disabilities.  However, the law and regulations set forth 
above make it clear that the Board's inquiry is limited to 
the effect that his service-connected disabilities have on 
his employability.  That is, the service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

In light of the 60 percent combined evaluation which is 
assigned for the veteran's service connected disabilities, 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  The 
question remains however, whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.

The medical records, which have been discussed in this 
decision, portray a disability picture which is marked by 
significant limitation of motion of the spine, requiring the 
use of a cane or wheelchair for any prolonged standing or 
mobility.  It is also significant that the disability of the 
spine renders the veteran unable to bend.  The veteran's 
employment history reflects that he has held positions 
including store manager, auto mechanic, and real estate 
agent.  None of these positions are sedentary in nature and 
all require some mobility and at minimum, the ability to 
ambulate.  Clearly, the back disability represents a severe 
industrial impairment with respect to the kinds of the 
positions for which the veteran is qualified and has 
historically held.

The Board further finds that the veteran's bilateral tinnitus 
and hearing loss in the left ear also significantly impair 
his employability.  The veteran's bilateral tinnitus is 
assigned a 10 percent evaluation representing recurrent 
tinnitus.  Further, although evaluated as noncompensable, the 
veteran's left ear hearing loss is shown to be quite impaired 
at the 2,000, 3,000 and 4,000 hertz levels.  Examinations 
conducted in 1993 and 1999 clearly identified the veteran's 
hearing loss as a factor with respect to the veteran's 
diminished speech comprehension.  

The critical question is whether employability is 
realistically within the physical and mental capabilities of 
the veteran.  In light of the veteran's eighth grade 
education, his work history and the current level of his 
service-connected disabilities, discussed above, the Board 
finds that he is unemployable due to his service-connected 
disabilities alone.  Thus, a grant of a total disability 
rating for compensation is warranted under the law.  



ORDER

A total disability rating based upon individual 
unemployability is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

